Title: Resolution of the House of Representatives, 7 March 1806 (Abstract)
From: House of Representatives
To: 


                    § Resolution of the House of Representatives. 7 March 1806. “Ordered, That the Committee of Commerce and Manufactures, to whom was referred, on the 5th: ultimo, the petition of William and John Peirce, and of Thomas John Strong, be discharged from the consideration thereof; and that the said petition be referred to the Secretary of State, with instruction to examine the same, and report his opinion thereupon, to the House.”
                